EXHIBIT “A”
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.
No. 2:1 8-cev-01 107
CITY OF PHILADELPHIA, ET AL,

Defendants.

 

ORDER

AND. NOW TO WIT, on this day of October, 2018, upon
consideration of the Plaintiff's Motion for Sanctions/Motion to Compel along with any response
thereto from the Defendants’, it is hereby ORDERED that the Plaintiffs Motion is hereby

GRANTED.

Defendants are hereby ORDERED to pay Plaintiff's counsel § in legal fees for

sanctions for failing to provide discovery.

Defendants are further ordered to provide Plaintiff with full and complete discovery

within five (5) days of this Order or suffer additional sanctions.

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.
No. 2:18-ev-01 107
CITY OF PHILADELPHIA, ET AL.

Defendants,

 

MOTION FOR SANCTIONS/MOTION TO COMPEL
FOR FAILURE TO COMPLY WITH JUDGE'S COURT ORDER

|. On orabout March 15, 2018, Plaintiff filed a civil complaint for a 1983
action/wrongful death against the above-captioned defendants.

2. After having been served with said complaint the City failed to provide the Plaintiff
with any discovery.

3, On orabout May 29, 2018, this honorable court, by and through Judge Goldberg, did
issue a court order stipulating that the defendants must provide discovery to the Plaintiff.

4, The parties have been ordered to attend a mandatory settlement conference before the
Honorable Judge Strawbridge for the above-captioned civil case.

5. Defendant, initially, violated said order and Plaintiff. as a result, did file a motion to
compel said discovery,

6, Asa result of a hearing on said motion, Judge Goldberg did, admonish the
Defendants’ for their dilatory behavior, as it relates to providing the Plaintiff with timely
discovery, and did prant Plaintiff's first motion to compel and ordered the Defendants to deliver

said initial discovery.

 
7. Defendants, did, finally, comply with said order and did provide some initial, though
incomplete, discovery to the Plaintiff.

8. Upon finally receiving initial discovery from the Defendants said initial discovery
indicated that a defendant witness/supervisor/deputy warden did, knowingly, place decedent
Plaintiff into solitary confinement despite the fact that she knew full well that Plaintiff. decedent.
wanted to harm himself or others.

9. Since this is a major component of the Plaintiff's case, as a result therefrom and after
reviewing said initial discovery, Plaintiff did send the Defendants, on or about. August 23, 2018
follow up interrogatories and Requests for Production of Documents and did renew her request
for all discovery, including but not limited to, all Monell material,

10. The parties were ordered to appear at an initial Settlement Conference before the
Honorable Magistrate Judge Strawbridge on August 14, 2018,

11. Prior to said first Settlement Conference hearing and thereafter the Plaintiff renewed
her request that Defendants comply with said supplemental/additional discovery requests
forthwith,

12. On or about August 14, 2018, during said initial settlement conference the
Defendants’ counsel did readily admit to both Judge Strawbridge and to Plaintiff's
counsel that he was, then, in possession of fully complete “Monell” discovery related to this
particular case and further stated to both Plaintiff's counsel and Magistrate Strawbridge that he
would be sending the same to the Plaintiff's attorney on or before the end of August, 2018.

13. On or about September 1, 2018, the Plaintiff, by and through her counsel, did

 
formally notify the Defendants’ counsel that he had vet to receive said supplemental discovery.
Monell discovery. or answers to her supplemental interrogatories and Requests for Production of
Documents and that he required these items forthwith.

14. Defendants’ counsel responded that he would provide said supplemental discovery,

15. Defendants counsel failed to provide any sort of discovery until he emailed a copious
amount of internal Prison regulations and suicide check lists to Plaintiffs counsel on or about
September 25, 2018.

16, On said date defense counsel acknowledged and agreed that he had still failed to
comply with the aforementioned discovery requests and further stated that he would provide the
completed discovery to Plaintiff “forthcoming”,

17. As of the date of the filing of this motion Defendants’ counsel has failed to provide
any substantive discovery (including the aforementioned Monell materials).

18, Given the Defendants’ consistent and persistent delay in providing said discovery in
an expeditious time period Defendants’ actions have severely hamstrung the Plaintiff's ability to
adequately prepare her case for trial and to adequately investigate said case and to adequately
prepare for the court mandated second settlement conference which is to take place before the
Honorable Judge Strawbridge on November 8, 2018.

19. Moreover, given the Defendants’ consistently dilatory conduct as it relates to
providing the Plaintiff with said discovery ina timely manner Plaintiff is unable to provide her
expert(s) with any substantive discoverable materials with which to form a legally cognizable
opinion to support the Plaintiff's civil complaint.

20. Given the defendants’ aforementioned behavior the Plaintiff is severely hampered and

prejudiced given the Defendants’ consistently dilatory conduct.

 
21. At all times relevant hereto the Plaintiff has made numerous good faith efforts to
resolve all aforementioned discovery requests all to her detriment.
22. Plaintiff is entitled to relief under Rule 37 of the Federal Rules of Civil Procedure.
WHEREFORE, the Plaintiff does respectfully request that this Honorable Court grant
the Plaintiff's Motion for Sanctions to compel the full and complete discovery previously

ordered to be provided to the Plaintiff several months ago, forthwith.

 

Date: October 10, 2018

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.
No, 2:18-ev-01107
CITY OF PHILADELPHIA, ET AL,

Detendants,

 

CERTIFICATE OF SERVICE
I. Troy H. Wilson, Esquire do assert that | did prepare, file and serve, via email, a true

and correct copy of the attached Motion for Sanctions/Motion to Compel to the below party in

reference to the above-captioned civil matter.

Mark Maguire, Esquire

Divisional Deputy City Solicitor
Civil Rights Unit

City of Philadelphia Law Department
1515 Arch Street, 14" Floor
Philadelphia, PA 19102-1595

DATE: October 10, 2018

 
FG2019- United States Disinct Court Easter District of Pennsytvania

Motions
2:18-cv-01107-MSG ABRAN v. CITY OF PHILADELPHIA et al
STANDARD
United States District Court

Eastern District of Pennsylvania
Notice of Electronic Filing
The following transaction was entered by WILSON, TROY on 7/19/2019 at 12:25 PM EDT and filed on 7/19/2019
Case Name: ABRAN v. CITY OF PHILADELPHIA et al
Case Number: 2:1 8-ev-01107-MSG
Filer: RENA ABRAN

Document Number: 7°

Docket Text:

First MOTION to Compel Depositions, First MOTION for Extension of Time to Complete Discovery
filed by RENA ABRAN.Memorandum of Law, Exhibit. (Attachments: # (1) Memorandum, # (2)
Exhibit)(WILSON, TROY)

2:18-cv-01107-MSG Notice has been electronically mailed to:

CASSIDY L. NEAL  cneal@mbo-pc.com, ccannon@mbo-pe,com, jbuettner@mbo-pe.com, sandeits@mbo-
pe.com

LISA A. CAULEY _ Icauley(@iokllp.com, akalfas@oklip.com

MARK MAGUIRE — mark.maguire(@phila.gov, armando.brigandi(@iphila.gov
THOMAS J. GREGORY _ tgregory(@okllp.com, abarton@okllp.com

TROY H. WILSON _ troyhwilsonesq@att.net, bookerbrandi.wilson@pmail.com
2:18-cv-01107-MSG Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1001600548 [Date=7/19/2019] [FileNumber=16345 1224-
0} [428bedfecf9 167b9 14d9d4a26chO0b0e7MSbh6a09a89 fee6030044eace4 3e0d9 | ac
€7¢6a758159465c34277b4e40e4 76832 7da2(718466e28b670e8362674d I df]
Document description: Memorandum

Original filename:n/a

Electronic document Stamp:

[STAMP deecfStamp_ID=1001600348 [Date=7/19/2019] [FileNumber=1635 1224-
1] [87be543d36F79bafl 8452541 dfc&edc0 | 2d7b9c988429ed48022373 fh0ec4943af
e96b58d93b0a3¢5785283c07435799484 | 2 le745b8877ebe7(8878 7ac6d538])
Document description:Exhibit

hitps:/ect.paed uscourte gow edi-bin/Dispatch plr i068 148552854791 12
Tiee019 United States Districl Court Eastern District-of Pennsylvania
Original filename:n/a

Electronic document Stamp:

[STAMP deecfStamp_ID=1001600548 [Date=7/19/2019] [FileNumber=1 635 1224-

2] [7065199573 7eSe603b4e76cba la7ee26feeNed77df6l4 14d 70b2be | 44a3ba9 1 Jee
f724b98d7c0763a68f42c | 9fbbaa2 7f9c3d440aaf0794 |dde | b5ea0F9059 | al]

hitos/ect paed.uscourts goviegi-bhin/Dispatch,pl? 106 140552054701

22
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.
No. 2:1 8-cev-01107
CITY OF PHILADELPHIA, ET AL,
Detendants
ORDER
AND NOW TO WIT upon this day of ‘
2019, upon consideration of the Plaintiff's Motion to Compel Depositions and to Extend
Discovery Deadline and the responses filed thereto, it is hereby ORDERED that the Plaintiff's
Motion to Compel and to Extend the Discovery Deadline date is hereby GRANTED.
This court will extend the applicable discovery deadline date for this above-captioned
matter for an additional 30 days. During such time period the parties are ordered to conduct

depositions for the following witnesses; Warden Williams Lawton, Dr. Oluwabusi, Corporate

Designee for MHM Services, Inc., and Corporate Designee for Corizon Health. Inc.

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
V.
No, 2:18-¢v-0)1 107
CITY OF PHILADELPHIA, ET AL,

Defendants

 

F FF’S MOTION DISCOVERY D ND
TO PEL FO 4 THE DEPOSITION OF DEFEN TS

The Plaintiff files a Motion to extend discovery for 30 additional days to conduct and

complete four (4) defense depositions and in support thereof does allewe the following:

I. The instant federal 1983 Civil Rights lawsuit stems from allegations of
substandard care as well as a failure to protect the then jailed decedent Plaintiff,
Gene Wilson.

2, It is alleged that Mr, Wilson, while a prisoner at the Philadelphia House of
Corrections, informed numerous defendants that he wanted to harm himself or
others and that despite these assertions the defendants ignored the same and
placed Mr. Wilson into solitary confinement where he, ultimately, committed
suicide a mere several hours later.

3: Pursuant to taking discovery in reference to this matter the Plaintiff learned that
several defendants, including defendant William Lawton. then warden of the

Philadelphia House of Corrections surreptitiously met shortly after Gene Wilson’s
10.

death, ostensibly, to discuss the circumstances surrounding Gene Wilson's death.
At all times relevant hereto said defendant Lawton was employed by the
defendant City of Philadelphia as Warden of the City’s House of Correction jail
facility.

Moreover, Plaintiff learned, in discovery, that defendant Dr, Olumide
Oluwabusi, while employed with MHM Services, Inc. was the doctor who
specifically authorized the prison to place Mr. Gene Wilson into solitary
confinement despite the knowledge that Mr. Wilson had previously expressed a
desire to harm himself or others.

On or about February 21, 2019, the Honorable Judge Goldberg did provide an

updated discovery deadline of June | 1, 2019.

On or about May 16, 2019 Plaintiff did send out a formal Notice of Deposition for

Warden William Lawton’s deposition to take place on May 28, 2019.

On said May 28, 2019 date the defendant was not made available for said
deposition.

On or about June 4, 2019 a deposition of a defendant correctional officer named
Clyde Fearon was conducted at the City Law Department. A request was made by

Plaintiff's counsel to conduct defendant Lawton’s deposition at the same time,
date and location as that of defendant Clyde Fearon, for judicial economy sake
and since defendant Lawton was not made available for the aforementioned May
28, 2019 deposition date. Defense counsel failed to respond to this request.

On June 4, 2019 said defendant Lawton failed to appear at said June 4"

deposition.
10.

12.

13.

14.

14,

13.

16.

On or about June 5, 2019 the Plaintiff did notify counsel for the City and Lawton
that he had failed to respond to Plaintiffs request(s) to take defendant Lawton’s
deposition. Plaintiff renewed his request to take said defendant's depositian,

On or about June 5" counsel for the defendant did respond with two suggested
deposition dates to take Lawton’s deposition,

After conferring with all counsel of record June 19, 2019 became the agreed upon
date to conduct said defendant Warden Lawton’s rescheduled deposition,

For that matter the parties also agreed to take the deposition of one Dr. Olumide
Oluwabusi on the same date as well however, Cassidy Neal, Esquire. counsel for
Dr, Oluwabusi was unavailable on that date,

Pursuant to the above the Plaintiff did formally request the deposition of the
defendant Warden William Lawton for June 19,2019 and all parties agreed to the
same.

On July 19, 2019, counsel for the defendant Lawton emailed Plaintiff's counsel to
that he has finally located defendant Lawton and that he is now prepared to
schedule Warden Lawton's deposition sometime in August, 2019,

Additionally, several months ago, on or about April 13, 2019, the Plaintiff did
request that she be allowed to take the deposition of the Corporate Designee of the
Defendant, Corizon Health, Inc.

The attorney for Corizon Health, on that same date of April 13, 2019 did request
that this Plaintiff provide Corizon with a detailed summary of the areas they wish
to cover said designee,

On or about July 10, 2019 said Plaintiff did provide the same to Corizon’s
17.

18.

17.

18.

19,

20.

counsel,

All parties, including defendant Corizon Health, Inc., have no objection to the
requested 30 day time extension for the discovery deadline. However, Corizon
only objects to the request to compel the deposition of its Corporate Designee
during said time period as they allege that said request was made afier the
applicable discovery deadline.

Avall times relevant hereto during and after the expiration of the aforementioned
discovery deadline the parties (excluding the new defendants Dr. Oluwabusi and
MHM Services, Inc.) had, through their respective atlomeys. engaged in various
and sundry discussions in attempts to secure the depositions of several witnesses
prior to the expiration of the aforementioned discovery date,

Alall times relevant hereto the Plaintiff believes she did act diligently in
attempting secure the depositions of the Corizon Health Corporate Designee,
Warden Lawton and Dr, Oluwabusi prior to the expiration of the aforementioned
discovery deadline.

Defendant, Oluwabusi and MHM Services, Inc. were only recently formally
entered into this civil case per court order. (See attached order).

Therefore Plaintiff was unable to secure the deposition of the Corporate Designee
of MHM Services since, as per Plaintiffs aforementioned recently granted
Amended Complaint, Plaintiff was only recently made aware of the presence
and/or relationship of MHM Services to the above-captioned matter al hand.

On or about June 18, 2019, this honorable court granted the Plaintiff's Second

Amended Complaint thereby allowing two new parties to be joined to this above-
21,

23.

dds

28.

captioned matter,

As of the filing of this motion to briefly extend the discovery deadline the
aforesaid two new defendants have not file a response to said Second Amended
Complaint.

Additionally, for that matter, none of the defendants have filed their Answers to
the Plaintiff's Second Amended Complaint,

And the defendants, Dr. Olumide Oluwabusi and MHM Services, Inc, have also
yet to provide Plaintiff with their own discovery disclosures under Rule 26.
Plaintiff is hampered and prejudiced ifthe 30 day extension to conduct said
depositions is not granted since she will be unable to secure an additional prison
psychiatrist expert who can render an opinion concerning whether the standard of
care has been breached in this particular case.

Said expert will be required to review the deposition notes of testimony prior to
rendering an opinion on this issue.

On or about February 21, 2019, the Honorable Judge Goldberg did provide an
updated discovery deadline of June 11, 2019,

At this time while a Dr, Olawabusi was a named party within the Plaintiff's
complaint, unbeknownst to Plaintiff, Dr. Olawabusi's employer, MHM Services,
Inc, was not a named defendant.

Therefore, brief extension of the applicable discovery deadline is necessary
under the circumstances to allow for the respective parties to complete their
aforementioned depositions of the four (4) witnesses despite the best efforts to

complete the same prior to the previously imposed discovery deadline.
 

Respectfully submitted:

 
    

Troy Hi} Wilson, Esquire
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

 

RENA ABRAN,
Plaintiff,
V.
No, 2:18-cv-01107
CITY OF PHILADELPHIA, ET AL.
Defendants
S ME DUM OF LAW

QUESTION:

Should this court grant the Plaintiff's motion to extend the discovery deadline an
additional 30 days when, prior to the expiration of the applicable discovery deadline Plaintiff
attempted to secure the depositions of at Jeast three of the four witnesses it wished to depose and
when a new defendant was recently added to the above civil rights matter and where neither harm
nor prejudice would come to any party for extending said discovery deadline. especially when all
parties agree to said extension, despite defendant Corizon’s objection to making their corporate
designee available for a deposition?

Answered in the affirmative.
LAW:

Under this court's internal rules and the applicable Federal Discovery Rules of Civil
Procedure under Rule 29 this court may modify a discovery deadline if the parties agree,
Moreover, under Federal Rule 16(b)(4) the court maintains the inherent power to modify a

discovery schedule for “good cause” and with the court's consent. Fed, R.Civ.Pro. Lec by 4),

 
ARGUMENT:

In this particular case while the defendant Corizon Health, Inc. objects to the request to
compel the deposition of its own Corporate Designee it, like all other parties to this action, has
no objection to the request to extend the discovery deadline by 30 10 compel the depositions of
the other parties. As mentioned above Plaintiffs counsel did, prior to the expiration of said
discovery deadline, request that Corizon provide its corporate designee for a deposition. Corizon
confirmed the same when, prior to the expiration of said discovery deadline, they requested that
Plaintiff provide them with a summary of their Corporate Designee request. On or about July 10,
2019 Plaintiff complied with Corizon’s request for additional detail. Defendant is neither
harmed nor prejudiced if this court grants the time extension and also orders Corizon to make its
Corporate Designee available for a deposition (along with the three other deponents), This
honorable court has to the power to modify said discovery deadline, Especially if all of the other
parties agree to the same and where neither harm nor prejudice will come to the lone, objecting
defendant who disagrees with said deadline extension.

Therefore, Plaintiff respectfully requests that this court extend the applicable discovery
deadline by 30 days and order all parties to conduct and complete the depositions of the four

remaining witnesses within this time period.

Respectfully submitted:

 

 
F1H2019 AT&T Yahoo Mail - Request for tentative dep date(s) for Head Prison Warden and for Corp. Designee for Corizon

Request for tentative dep date(s) for Head Prison Warden and for Corp. Designee for Corizon

From;Troy Wilson (troyhwilsonesq@att.net)

To:mark.maguire@phila.gov; Icauley@oklip.com

Date: Tuesday, April 16, 2019, 04:33 PM EDT

Kindly provide some tentative dates where we can schedule these deps at your earliest convenience, Thanks in advance

Troy H, Wilson, Esquire 215 S. Broad Street, 2nd Floor Philadelphia, PA 19107 0(215) 985-4566 troynwiisonesq@att.net
THIS ELECTRONIC TRANSMISSION, AND ANY ATTACHED DOCUMENT(S) AND/OR FILE(S), IS CONFIDENTIAL
AND/OR LEGALLY PRIVILEGED. IT IS INTENDED FOR THE SOLE USE OF THE INDIVIDUALS TO WHOM IT IS
ADDRESSED. ANY FURTHER DISTRIBUTION OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU
RECEIVED THIS MESSAGE IN ERROR, PLEASE NOTIFY THE SENDER AND DESTROY THE MESSAGE (AND ANY
ATTACHED DOCUMENTS AND FILES) IMMEDIATELY. Troy H, Wilson, Esquire |S NOT LIABLE FOR ANY USE OR
MISUSE CONTRARY TO THESE DIRECTIONS. THANK YOU.

WY
FAtW2O19 AT&T Yahoo Mail - RE: Request for tentative dep date(s) for Head Prison Warden and for Corp, Designee for Corizon

RE: Request for tentative dep date(s) for Head Prison Warden and for Corp. Designee for Corizon
From:Lisa Cauley (LCauley@okllp.com)

To:troyhwilsonesq@att.net; mark.maguire@phila.gov

Date: Tuesday, April 16, 2019, 04:34 PM EDT

[need the subject matter for the designee, Troy, so I can determine the correct person.

Lisa A. Cauley, Esquire
O'CONNOR KIMBALL LLP

Two Penn Center Plaza, Suite 1100
1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

Telephone: (215) 564-0400

Cell: (610) 909-2486

Facsimile: (215) 564-1973

Email: |cauley(@okiip.com
Website: www.oconnorkimball.com

From: Troy Wilson <troyhwilsonesq@att.net>

Sent: Tuesday, April 16, 2019 4:33 PM

To: Mark Maguire <mark.maguire(@jphila.gov>; Lisa Cauley <LCauley(@okllp.com>

Subject: Request for tentative dep date(s) for Head Prison Warden and for Corp. Designee for Corizon

Kindly provide some tentative dates where we can schedule these depe ut your earhtest convenience. Thanks in advance

Troy H. Wilson, Esquire 215 S. Broad Street, 2nd Floor Philadelphia, PA 19107 O(215) 985-4566 trovhwilsonesg @uti.net THIS
ELECTRONIC TRANSMISSION, AND ANY ATTACHED DOCUMENT(S) AND/OR FILE(S), IS CONFIDENTIAL AND/OR
LEGALLY PRIVILEGED. IT [IS INTENDED FOR THE SOLE USE OF THE INDIVIDUALS TO WHOM IT IS ADDRESSED.
ANY FURTHER DISTRIBUTION OR COPYING OF THIS MESSAGE 15 STRICTLY PROHIBITED. IF YOU RECEIVED THIS
MESSAGE IN ERROR, PLEASE NOTIFY THE SENDER AND DESTROY THE MESSAGE (AND ANY ATTACHED

2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
Vv.
No. 2:18-cv-01107
CITY OF PHILADELPHIA, ET AL.

Defendants

 

CERTIFICATE OF SERVICE

I, Troy H. Wilson, Esquire, attorney for the Plaintiff do assert and submit that I served a

copy of the within Motion to Compel to the below parties by way via e-filing and email on the

below listed date:

Mark Maguire, Esquire Lisa Cauley, Esquire

City of Philadelphia Law Department Thomas Gregory, Esquire

IS15 Arch Street, 14" Floor O°’ Connor Kimball LLP
Philadelphia, PA 19107 Two Penn Center Plaza, Suite 1100

1500 JFK Boulevard
Philadelphia, PA 19102

Cassidy Neal, Esquire
Matis Baum O°Connor, P.C.
912 Fort Duquesne Blvd
Pittsburgh, PA 15222

Date: July 19, 2019

 

 
TAVPI2019 AT&T Yahoo Mail - RE: Request for tentative dep date(s) for Hwad Prison Warden and for Corp, Designee far Corizon

DOCUMENTS AND FILES) IMMEDIATELY. Troy H. Wilson, Esquire 1S NOT LIABLE FOR ANY USE OR MISUSE
CONTRARY TO THESE DIRECTIONS. THANK YOU.
Case 2:18-cv-01107-MSG Document 70 Filed 06/18/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

*
.

RENA ABRAN, : CIVIL ACTION
Plaintiff, :
Vi : No. 18-cv-1107

ee

CITY OF PHILADELPHIA, ET AL.,

Defendants, :

 

RDER
AND NOW, this 18th day of June. 2019, upon consideration Plaintiff's Motion to Amend
the Complaint (ECF No. 65), and the responses thereto (ECF Nos. 66, 68), it is herebhy ORDERED
that:
|. Plaintiff's Motion is GRANTED pursuant to Federal Rule of Civil Procedure
15(an2);
2. Plaintiff shall file her amending pleading on or before July 1, 2019: and
3, The telephone conferenced scheduled for Thursday, June 27, 2019 is

CANCELLED.

BY THE COURT:

/s/ Mitchell S. Goldberg

 

MITCHELL S. GOLDBERG, J.

 
EXHIBIT “B”
th

 

 

   
 

 

 

z
TROY H. WILSON, ESQUIRE
Attorney at Law
2155 road direst «© 2" Pina © Philadelphia « Ponnyyivania | Phone. (19) 384 a5, Wie Wittonend.vnil ey Cor
| :
February 3, 2020
City of Philadeiphia Law Department ;
1515 Arch Street a
14° Floor =
Philadelphia, PA 19102 ;
RE: Ren al; Caset#:2:18-cv- 1107; «
Dear Mr. Maguire:

Enclosed please find Plaintiffs Suppiemental Request for Production to the City of
Philadelphia, ewl, based on the deposition of Warden Layton in reference to the above-captioned
multter.

If you have any additional questions or concems please do not hesitate to contact me at —
your earliest convenience, =
THW’bb
Enclosure
ce: Lisa A. Cauley, Esquire

Cassidy Neal, Esquire
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

RENA ABRAN,

Plaintiff,

Vv.

No. 2:1 8-cv-01 107
CITY OF PHILADELPHIA, ET AL,

Defendants.

 

 

Pursuant (o Federal Rule of Civil Procedure 34, Plaintiff propounds the following

Supplemental Request for Production of Documents to be answered within the thirty days of

service:

1. DEFINITIONS

i. “You” means Defendants and anyone acting on their behalf.

2, “Document” shal! have the same definition as set forth in the Federal Rules of

Civil Procedure.

i, DOCUMENTS REQUESTED

Supplemental Request for Production of Documents based on Warden Lawton's January
14, 2020 deposition:

t, Any and all lieutanant and/or capuin prison statements and/or investigation reports
for any and all suicide deaths at the Philadelphia House of Correction for the last eight ye ars,
including. but not limited to, inmate Gene Wilson.

>

2. Copies of any and/or all uupe recorded statements from meetings and/or “debricfings”
held at Warden Lawton’s offices for all prison deaths and/or suicide deaths from 2010 to 2018 at

the House of Corrections.

i chic habll

iii) ee ti

la
3. Copies of any and all transcribed statements from meetings held at Warden Lawton’s
offices for all prison deaths and/or suicide deaths and/or prison sentient events from 2010) to
2018 a1 the House of Corrections,

4. Copies of any und all signed investigative statements, reports and the like signed by
Warden Lawton for all prison suicide deaths during his tenure as Warden at the Philadelphia
House of Corrections from 2010 to 2018.

5. Any and all prison suicide reports, correspondence. emails and the like pertaining to
Gene Wilson and other prison suicide prisoners for the last ciyht years which either is, or, in the
alternative, was in the possession of one Katrina |Lewis.

6. Copies of any and all signed investigative statements, reports and the like signed by
Warden Lawton for all prison suicide deaths during his tenure as Warden at the Philadelphia
House of Corrections from 2010 to 2018 that were transferred or delivered to the Deputy
Commissioner and/or Deputy Commissioner of Operations of the Philadelphia Prison Sytem,

7. Copies of any and all notes, notations, sutcments { written of otherwise), reports and
the like between 2010 und 2018 for al! weekly staff meetings related 10 any and all death: at the
House of Corrections during this time period.

8. Copies of any and all notes. notations, statements (written or otherwise), reports und
the like between 2010 and 2018 for all weekly staff meetings related to any and all prison suicide
deaths at the House of Corrections during this time period,

9, Copies of any and all notes, notations, statements (written or otherwise), reperts and
the like between 2010 and 2018 for sll weekly staff meetings related to the prison suicide death
of Gene Wilson at the House of Corrections during this time period.

10. Copy of the Self Injury Prevention Program policy.

I. Provide a copy of the specific written rule. regulation or policy (along with pclicy
number) for inmates transferred from ASD to HOC?

12. Copies of any and/or all of the prison social worker written reports during their tours
of duty at the House of Corrections on March 26, 2016,

Respectfully submited.

 

—

; hil

lial ij i

I
EXHIBIT “C”
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN (Estate of Gene Wilson)

Plaintiff, :
CIVIL ACTION
Ws .
No, 18-1107
CITY OF PHILADELPJHIA ct al,
Defendant. : JURY TRIAL DEMANDED

 

DEFENDANT CITY OF PHILADELPHIA’S RESPONSES
TO PLAINTIFF’SSUPPLEMENTARY REQUEST FOR
PRODUCTION OF DOCUMENTS
1. The institutional investigations for all suicides within HOC between the previously established
appropriate time period of 2011-2016 shall be provided, | refer you to the previously provided
summary of the suicides from this time period.

2. The City of Philadeiphia is not in possession of any such recordings, However, the content of any
such recordings is incorporated in the Institutional Investigations that shall be provided.
3. The City of Philadelphia is not in possession of any such transcripts. However, the content of any

such recordings is incorporated In the Institutional Investigations that shall be provided,

4. See the Institutional Investigations that shall be provided.

5. Answering Defendant does not preserve email communications from the period requested.

6. See the Institutional investigations that shall be provided.

7, The City of Philadelphia is not in possession of any such notes. However, the content of any such
recordings is incorporated in the Institutional investigations that shall be provided,

8. The City of Philadelphia is not in possession of any such transcripts. However, the conten: of any
such recordings is incorporated in the institutional Investigations that shall be provided,
f
fi

+

S. The City of Philadelphia is not in possession of any such transcripts, However, the content of any
‘such recordings is incorporated in the Institutional Investigations that shall be provided. ,

10. See previously provided policies as well as any attached policies. a
11. Answering Defendant objects on the basis that this request is vague. Answering defendant
refers plaintiff to all previously provided policies.

12. The City of Philadelphia will not produce social work nates related to other inmates. Gens
Wilson's social work file was previously provitted,

   

rc AVAY / 20

mvm6856

   

V. MAGUIRE
Divisional Deputy City Solicitor
1515 Arch Street, 14" Floor
Philadelphia, PA 19102-5397

 
2011

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

No. | PP [ i RS | Age |Faclty | Time [Place of DTH Date Occ. Manner ee Status
wo | HM | 4t cro 65tp |Ara/Frank Vari | Natural cled
a0 | 2 WM | $8 }PIOc &38p [PICT A-unit 27 Hang cled
“ay 3 Hm | 8 [HOC Bip [HOC C-1 2anitt clad
2 BF | 41 [RCFHwunt | 1300 |Ara/Frank 34011 | Natural [Carcinoma cled
i | os Hm | at [Hoc fim [Temple 4/6/11 | Natural —|crypiaicocca meningiin cad
4 | 6 am | 28 fasnou 7 juoP 4/6/11 Natural  |Raptured Bary Anourysm csld
MS | it we | av [oFCr &p_|Nazareth 5/2011 | Natural [Hypertensive Heat Dosease csld:
36 | am | 32 lor % _|D/C-B block aint Hanging open
wis BM 920) |C-2-2 6/21/11 | Homicide |Stabned open
a | we wm | x |crc 1:06 |B-1-3 aia open
9 fo BF | 46 [rceo | 10088 [D-unil 8/21/11 | Natural |Hypartonsive Haart Deseano open
| 2 wi | 45 fricoH | soa |H-unil 10/26/11 | Natural [Massive Gantro-intestinal Heenorhage open
a | 8 __ ew | 0 |crcr [Aria/Frank T1421 | Natural —inruceesbes! Hemonhage open
woTe: | 1055163 [Moses | Kevin | am | 2s | | |Sireet | [_ 2/2/11 | Homicide [imo whte on work riiaasn | open |

Multiple Gunshot Wounds (2) 40 Head end Arn

PP |Last es foe |r “Tine [Place of DTH Date Occ.| Manner ideal Status
m2 ar | 48 jacr 2430 orresiale W512 | Natural [Hypertensive Heart Disexse closed
323 wm | 34 |HOC WeMp [Ara/Torresdale 29n2 Natural Neooteam if Tests closed
a wim | 33 |crce 343p [D1Pod? MTiN2 Hanging closed
a5 win | 2 |pice op | Cunit #5 JN42 | Natural Seizure and Carcne Arrust closed
mt BM | 48 |HOC 15a |F2 Block a16/12 | Matural Tracrmutic Setzure Otscrcer closed
rid BM | 50 Ipc 4360 |Aria/Torresdale SM42 | Natural [Carding Anhytheia, Undetwmined closed
EP] BM | 54 [pice 755a |F2 Unit GNG12 | Natural —|Cantiac Antrythmiatypertensive Heart closed
3 WM | 35 JASDCU | unknown | Street B12 | Accident |oruy istoricatin closed
an Hi | 62 /CFCF asp |DiPod? 27/12 and Atheroscierotic: Heart closed
332 wid | Qa /Picg fMp |Arna/Tomesdale FiTB2 closed
2) WM | 24 [D0 830) |B-Block TNBMZ closed
1 Hm | 25 joc 2059 |B-Block 712 closed
5 aM | 54 joc 2iSa [Aria/Torrasdake i062 | Natural Intracemibra| Hamomhagy closed
336 BM | 44 1300 |Aria/FF 11222 | Natural | SepsivGangrencus Chotecystitte closed
nT __ BF | 54 [RCr 419 [Nazareth 122912 | Natural [Hypertensive and Amerosciemtic Hoot Cisead closed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

1M943 | Natural [Pneumonia

 

 

W313 | Natural [Parcel TamponedeiAoric Desecion

 

 

2343 | Accident Complication of Trachpel Ginresis

 

 

 

le|e]elele

| 2613" | Natural Soqueiae of Chrhosis/Mypertonaive and

 

2013 | Natural |Gonpustivedynarionsive Hawn Ciseuse

 

 

 

 

 

 

 

w2i3

 

 

BITS Natural Corben! ischemic infarcts Vieacutir Disease

 

 

 

sleleleleialslels ¢
a(SS]5]/= S/S} a]5

i

|

 

 

 

 

 

 

 

 

 

 

Sena

 

 

 

 

Natural
Natural

10/313 | Natural |Sopsisiteute Liver Failure
Natural

 

 

 

1o2a/13

 

 

a
z/é/z/3|2/5/2|2[z/e|2/2]s/e]2

 

 

5a ale le ale lalelele alalale| a

 

 

 

£/3/8/8)3)6
eae alae

 

 

 

1293 Natural fe beothiemnie Exc umicyamthy

 

jel |alslelelelelels

1290/13 | Natural |Sepsinituptund Appancie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UUSGUEEUTENEEEE) §

 

 

 

 

 

 

 

 

 

"Age |Fackily | Time Date Occ. | Manner [eaves of Daath Status

Wi JASDGU 1118p | Aria/Torresitale 1614 | Natural |HynertonsiveAtheoocarotic Heat Oisene closed
| HM | 48 |cFoF 10550 [Medica Triage 210M4 | Natural |PedtonitsiPeriocutod Duodenal lice closed
am | a 8Sip [Aria/Torresdale 4344 | Natural Hert Cina closed
_ WF | at |ACE sida M414 | Natural [epidural sein! Abcoss closed
am | 37 leice te VSt14 | Natural |Hypartensive/Amenscentc Heart Diseuse | Closed
BM | 33 |HOC 125dn 4/2674 | Natural [Bronchial Asst closed
BM | 47 joc fda S914 | Natural |Hyportensive/Ameresciorotic Heart Disease closed
wit | ap |CFCF i-Aip Be 14 closed
aM 1055p S154 | Natural |Tutercuinsts closed
wild 11:0) oatd Natural | Athersscierntic Heat Cesauenm closed
IM Be 922/14 | Natural |itypetansive/Cantio Vascular Disco closnd
BM Gulla 1ON6/14 | Natural [Atherciscimmtctypetensive Huan Disease | cloged
wine 2a 10/20/14 | Natural |oibedc Ketoackiemis closad
Bute 6560 TIMAN4 | Natural |Aterscerstichyperonsive Homi Dien | clomed

 

 

 

 

 

 

 

 

 

 

 

 

"|e |e |e] || |s]a]s|y|a] els

 
 

J

 

Time patel Admit | Date Occ. | Manner af Devatiy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bele paper anf me) oly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Status
wh | | Pice 112 nit cell 28 1284 | INOS closed
BM | 55 | CRCF | tt5p [81Pod3 call 16 Oa415 | 24545 | Natural Chronic Cocaine Abupe closed
HM | 42] HOC | 1000p [Jefferson WAQN4 | 4g Natural |Atherosctersti: Gumtiewesrsilar Nierpee lore
we ROE | toeasa |F-Unit | tubes | ATAS ] Naheal Hinort Dingene closed
HIM | 65 | CFOF | Tap |AnalFrankind | Od/iina 4N6/15 | Natural [Complications of Chrunic Alana closed
wi | 32] cree | rom IeiPodaig O42215 | 4/2315 Post-Travinatic Setzone Disorder closed
BM | 52] Pec | nase [AUnitesll 15 | ontinta 4/2015 Impact Traum to the Hemd/Neck closed
BM | 0 | ASDCU | tite [Nazareth OS2814 | SiS Natural Sepsiy (A. D.5) closed
WM | 3 | cece | 45% [Nazareth TWOUNS | 6/815 [Natural |HypetensiwCardo Vaseuor Damase closed
HiM | 96] crcF | 4535 [Nazareth 06/22/15 | 625/15 | Accident [Hemopertonium, Splenic Lacerations closed

|e hand impact Trower
Gi | 88 | cece | t13%4 [Hanemahn C2183 | G05 | Accident [ate toume cl ie Hose closed
BF | 49] RCE | ro0p [AralTores OU2eN5 | 7/4/15 | Natural _|idaignant Neoplasm of Vue closed
HM | 8 | CCF | Site [B1Podt cell 13 03135 | 7NSNS | Natural [Complications of Colonic Dieericailia closed
Him | 40 Sto _|C2Pod! call | OgO4N5 | 77245 | Natural [Hypertensive Atherouciaratc Vadvular A closed
Ceeoane
BM | 38 ‘aap |B1Pod2 cea 31 | 07295 | Tatts Hanging closed
BF | 48 3p | Aria/Tores | 04/215 | BONS | Natural Bactertal Endacarditis closed
HM | SM atta | AnaTones | O7/745 | ats Natural —|inmaceretval Humorhage closed
BM | 47 244q | Temple Hosp OaOS5 | 11/2015 | Natural iets arlio Vascutar Cenaone closed
wm | oi FSta [C2Pad4 cell? WONINS | 126715 | Natural paneling Aerthier eeestigation open

 

 

 

 

 

 

l#|=/e |x|] |e}s]s/s| |s{s|z/s]sls]slelele

|= |=] =] a El/sje/=

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

PP i as "] race oFOTH Admit
wh aM | 4] HOG 01-554 cel | 03/21/16
i Ww | 3 | Chor 4 Ata call 14 | 01/05/16 |
ame | 3 am | 28 | pico Ai- cal 13 | osiDari6
wo | 4 _ WM | 42) agocu AnalTores | 06/04/16
ws] s | BM | 46] cFcF B-1-4-07 06/26/16
w]e LW | ss | oro Jefferson | D1/20/16
mi] 7 LMM | 36] cor Bt-Podd #23 | OO/0/16
| a Cwm | at | pe Nazareth Hosp. | og/ieria | 11/10/16
mf] a [WM | a? | OFC Bi-Podd #22 | 12016 | 1206
mm | 10 | ww | 29 | Hoo Ft932cet | 12146 | t2eNe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Closed
Chliesd
Closed
Closed
Closed
Closed
Closed

Closed
Closed
EXHIBIT “D”
2011

 

 

 

 

 

 

 

 

 

 

 

  

 

 

      
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No, | PP i Firat RS =e Tiew [Pace of OTH Date Oce.| Manner ne
mo] 4 HM | 41 lcror 651p |Arta/Frank V27N1 | Natural
xo | 2 wm | 58 [Pic 6:38p |PICC A-unil 2N7N1
“my 3 Hm | 39 foc 80% |HOC C-1 2/2814
ei BF | 41 [RCFHume | 4308 fAria/Fronk i011 | Natural
| 5 Had | 31 [HOC | pm [Temple | | 481 |” Natural lowus reningt |
Hi | 6 aM | 2 jasocu 7 |UOP 4/6/11 | Natural |Raptured Bary Anouryw
us [7 wm | av |cecr &  |Nazareth §/21/11 | Natural Heart Deseane
6 | a CIE: 3p |OVC-B block Git
i oe ant CFGF G2 |C-2-2 8/21/11 | Homicide
aed am | 2 |crcr 1:05 |B-1-3 ata
m9] GF | 46 [RoFD | ro08a [D-unit B/21/11 | Natural [Hypertensive Hew Desease 2
mo | 12) wm | 45 |PiccH &:30a | H-unil 10/26/11 | Natural [Massive Gastro-intestinal Hemanhage open
—m | 2 __ em | @ |orce | Aria’ Frank TAQ | Natural [intmcoretent Herncrrhoge
more: | 1055163 [Moses [Kevin | ou | a | | | Street | |__2/2/11 | Homicide |idtod whie on work rinse | open’ |
Multiple Gunshot Wounds (2) lo Hewdl wndt Arm
We. we a - ae ve Tine [Place of DTH Date Occ.| Manner ee Status
am} 1 er | 48 [RCE 43a |Aria/Torreadale 1612 | Netural {Hypertonnive Heat Disense closed
a0 | 2 wim | 34 [HOC 10Mp |Aria/Torresdale 292 | Natural {Malignant Noopiesm of Testis closed
am | 3 wim | 30 force — | a4ip [D1 Pod2 Miz Hanging closed
ms | 4 wa | 2 |pice 2:09 | Cunit # a4/12 | Natural Beeisure waned Carefuw: Arrest closed
mm | 5 fim | 48 [HOC o15a |F2 Block SHGH2 | Natural [Non-Treumato Sete Disorder closed
az | 6 pm | s joc 48a |Ara/Toresdale S/14/12 | Natural | Cardiac Aitythinia, Undetermined closad
ma] 7 am | 51 fricc 755a |F2 Unit B/112 | Natural —|Cardtec Antythmiattypermnsive Host closed
ms | 6 WM | 36 JASDCU | unknown {Street Bo/12 closed
m | 9 HM | 62 |CFCF a2» [D1Pod2 G27N2 closed
m2 | 1 wit | 24 [pice 6:4 |Aria/Torresdate 72 closed
a3 | ft wim | 24 joc 8:30p |B-Block TNBi2 closed
1M | 2 HM | 2 |DG 2O5p |B-EBlock TON2 closed
as | 13 BM | 4 JDC tha | Aria/Torresdale 10vAy'12 closed
am | 4 BM | 4 1380 | Arta/FF 11/222 closed
ar | 4s | eF | 64 lace &19 | Nazareth 12/29/12 closed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

|

 

 

4100 [Nazareth TWTBHg

 

 

6108 {U of Pann Wag

 

8

 

1:08 |PHSWI207-76 213M3 | Accident |Comptcation af Trachsel Sianaae

 

 

 

 

2\#laisle
3]5)

 

Bite _|PHSW/220-13 | aan
S:0p _Aria/Frankird 223

 

 

 

 

 

4500 |PHSWI220-24 SANS
tr TA

 

 

 

 

 

 

 

 

 

 

 

 

43p_|Aria/Torresdala Bi Inchermc inlerctw/Vasctalar Uisewnn
240 [Einstein B24/i F

tap _|K-Unit 20 94/13

11:200 [Nazareth 91113 | Natural [CintosisHeranite CiHyperianaivn Heart

 

 

 

ida [Nazareth S/16V43

 

 

 

 

 

 

 

|| |u|s]s|slele|e(s)e]zlelele

 

 

 

 

1] SSS 8S] ag)

 

 

 

 

 

 

 

 

 

 

 

 

eerie

5539 103 Sepsin Acute Liver Fie

4:18p tanktrd 23/1 Acie Liver Failura’Atherscierntic Heart
4:13) | Aria/Torresdale 12713 | Natural | Hyporic-Ischamic Excaphaiopattry
8:32p |Arie/Frankird 12/30/13 | Natural |SepstvRuptured Appendix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|i |
|
e/s/s/e|3{elslelslz|s/s/sls 8/3/z/z\e\e/2/z|zlelelelelele

 

 

‘ele

 

 

 

Mas Praclity Tine) Pace of DTH Date Occ. weal Status
45 JASDCH itp | Aria/Torresdale Wie4 HypertansivelAthernciatc Heart Osease | closed
46 |CrCE 10:50 |Madical Tage QO closed
WH joc Sip [Aria/Torresdate aad closed
H |RCF S538 |G-Unit Mor-2 walid Epidural Spinal Abcoes closed
w jPicc atta |G-4 31/14 Hypertersive/Athorasctomtic Heart Discos | closed
33 Hoc 1240 [Nazareth 4f26N14 closed
47 loc 4598 |C-Dayroom 5/1/14 Hypatensiva/Atheroscierotc Heart Diewosa | closed
aw |CFOF 1299 |Nazareth 6/6/14 closed
49 |PHSW 10:55p |Aria/Torresdale BIS/14 closed
78 |PHSW 11:08» [Nazareth arid Athercecinratic Heart Disease closed
51 |CFCF 6404 [Nazareth area Hypertensive Cardio Vascular Disease closed
St }HOC GMa /G1 cul 1142 1O/1e/14 AtherosckwotcHypernnwive Heart tease | closed
a2 |CFOF $398 |B1Pod3 call 3 1O2014 [Dlebetlc Ketoaridonds closed
5 fede 1220 call 22 TMA AthorecteroticHypertonsive Heart Deease | closed

 

 

 

 

 

 

 

‘(e/a ||| [s/s] |u|) | 8] ee

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We. PP i iz is | Tins pans Admit [Date Oce.| Manner [causa ol Bean” Status
aor | ~ WM} 261 poo | 120 [kUnitoat28 | iomata | anais closed
me | 2 AM | 8 | crCE | tinsp (81Pod3 call 15 | Oaane 24515 | Natural Cocnina Abuse closed
ae [3 LM] 42 | Hoc Tine. Tiatorsnn SSG [SNS Heald _[lvwamcmmotc Cuoranoanr Tomes sloeed D.
ao | 4 WF | At | ROF | 0250 FU 44S | 4/5 | Natural [Hypertensive Heart Disease closed
mi] 5 WM | 6 | cecr | 74% |AiaPrankid OaWi4 | A645 | Natural [Complication of Chronic Alcohol closed
372 | @ Wi | 22 | cror | romp [BiPodaag OW22N5 | 4/235 Traumatic Seizure Gtsordar closed

[| | 7 OM | 52] Pc | 728 |AUnitcal 15 OBNIN4 | 42Ans linpmct Trauma to the HendiNeck closed
mm! a BM | 50 | ASOCU | top [Nazarsth OS/28/14] S/615 | Natural |Preunoniaacserial Sepets (A. 5) closed
375 | 9 Him | 83 | CFCF | asta [Nazareth WWO1N3 | «WES T Natural [HypartenaiveCardio Viscular Diana closed
ame | 46 HM | 3s | cece | asa [Nazareth 06/2215 | 625/15 | Accident [Hiernoperionoum, Splenie Lacerions closed

and Btn imynet Trauma
wr] on BM | 58 | cece | 113%e [Hanemahn O23 | &/30/5 | Accident [@tun! Tram of the Hewd closed
ms | 12 Br | 43] RCE | 700p ofres 01225 | 7445 |” Natural |Matgyrare Neapinarn al Viva closed
m | a WM | 38 | crcr | 5:00 [61Pod! call 13 OWNS | 7NSNS | Natural | Comptcutions of Colonic Divericolt closed
mo | 1 HM | 40 | crc | 91% [C2Podi con 9 OWS | 7245 | Natural [Hypertansive Atherosclnotis Vahaaar closed
Dierse
at | 45 BM | 2% | crcr | 4399 [BiPod? cell 3 ORONS | Tas cloned
mm | 46 BF {44 | RF | 2309 | AralTores 04/2315 | 84045 | Natural |Bactertel Endocardite closed
a | oT HM | 4 | cece | atta | AnafTones OMA7AS | BINS | Natural |intracenbeal Hemonhage closed
sa | 1 iw | 7 | cec | 244 [Temple Hosp | Oana 11/29/15 | Natural [Hypertonshw/Candia Vascular Dioaase closed
“wll MSL] ore | 7800 [C2Pods cata | sani5 | Tan6He | Watura [pending hurtherbivenigation open

 

 
 

 

 

 

 

 

I
1
~ ?
a Ad a
ms 4
jm | §
0 6
Ei 7
2 a
a 9
—}
aM | 610

 

 

 

i

 

Time |Place of DTH

 

 

 

 

01-854 call

:

 

 

 

 

i

ae 2 . cna Ss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_BM | 46] Hoc
HM [| 4] cee 1230p | At-3 call 14 |
_OM | | peo | wap | At call 13
LW | 42 | agocu | timo | Aria/Tores
| OM | 46 | cree 2:30p B1-4-07
‘HM | 53] cer | ooue Jefferson
HM | 3%] cece | aaa B1-Podd #23
HM | 37 oC &-1ipm Nazareth Hosp.
WM [a] cer | Szipm Bt-Podd #22
WM | 2 | HOC | 1000p FT 932 cal

 

 

 

 

 

 

 

cg eee

 
